Citation Nr: 0116363	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from May 1968 to September 
1973.

This appeal arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Cleveland, Ohio, which denied the veteran's application to 
reopen a claim for service connection for a bilateral foot 
disability.


FINDINGS OF FACT

1.  A July 1985 Board decision denied the veteran's appeal 
for service connection for a bilateral foot disability and an 
unappealed RO decision in March 1994 denied the veteran's 
application to reopen that claim.

2.  Some of the evidence added to the record since the March 
1994 RO decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the claim of 
service connection for a bilateral foot disability.

3.  The veteran's preexisting bilateral foot disability was 
chronically worsened during active service.


CONCLUSIONS OF LAW

1.  The March 1994 RO decision denying service connection for 
a bilateral foot disability is final.  38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

2.  Evidence submitted since the March 1994 RO decision is 
new and material, and the veteran's claim of service 
connection for a bilateral foot disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).
3.  A bilateral foot disability was aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A July 1985 Board decision denied the veteran's appeal for 
service connection for a bilateral foot disability and a 
March 1994 RO decision denied the veteran's application to 
reopen that claim.  In the absence of a timely appeal (within 
one year of notification of the decision), the RO's March 
1994 decision became final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a) (2000).  In order to reopen his earlier claim, the 
veteran must present or secure new and material evidence with 
respect to the claim, which has been denied.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas.  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See id.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).
 
The evidence which was of record at the time of the March 
1994 decision included the veteran's service medical records, 
VA treatment records and reports, reports of VA examinations, 
medical records from a private physician; and statements from 
a former employer, an acquaintance and service buddies.

The documents which have been made part of the record since 
the March 1994 RO decision include statements from two 
additional service buddies (including a physician), a copy of 
the statements from an acquaintance and from a former 
employer, copies of service medical records and VA treatment 
records, medical records from Cordella Martin Health Center 
and Kaiser Permanente, a September 1997 VA outpatient 
treatment record, and testimony by the veteran at a hearing 
on appeal.

In attempting to reopen his claim, the veteran again avers, 
and has offered testimony in support of his belief, that his 
bilateral foot disability was aggravated during active 
service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.

Some of the evidence received from the veteran, while new, 
pertains to contemporaneous treatment of the veteran for his 
bilateral foot disability a number of years subsequent to 
service.  However, the statement from one of the veteran's 
service associates, C.S., is of particular significance.  In 
that statement, he indicated that he and the veteran went 
through basic training together and during that time the 
veteran walked fairly well.  It was related that after the 
veteran went through Officers' Candidate School (OCS) in 
1969, C.S. noticed that the veteran had acquired a distinct 
limp and was told by the veteran that he was suffering from 
clawed toes and calluses.  In another statement dated in 
October 1998 and received the following month, S.H.G, M.D., 
reported that he served with the veteran in Vietnam in 1971, 
and that he recalled that the veteran had problems with his 
feet during that time. 

The Board finds that the statements from C.S. and a physician 
who served with the veteran, when considered with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The new evidence is material because it tends to show that 
the veteran's bilateral foot disability increased in severity 
while he was on active duty.  The previously considered 
evidence includes service medical records, which show that, 
in January 1968, the veteran's bilateral foot disability was 
profiled as L-2.  While an L-1 profile was subsequently 
assigned (in February 1969) and he was cleared for OCS, 
treatment in 1970 included the reduction of calluses and the 
use of appliances and flexible strappings.  In September 1970 
a podiatrist recommended that the veteran be placed in the 
category of limited service as his condition was such that he 
would have considerable trouble and discomfort upon long 
periods of standing and marching.  On examination in October 
1970, the findings included mild tightening of the heel cord 
and plantar fascia with hammer toe and moderate callosities.  
A permanent L-3 profile was recommended and it was indicated 
in the Physical Profile Record that the veteran was medically 
qualified for duty with permanent assignment limitation.  It 
was reported several days before the veteran's discharge from 
service that he had severe calluses of both feet, pressured 
due to short Achilles tendon, varus deformity.

In addition to the service medical records, post-service 
records show that the veteran continued to receive treatment 
for his bilateral foot disability, and, as noted above, the 
lay statements from service associates reflect that the 
impairment experienced by the veteran was accentuated during 
service.

The Board finds that some of the evidence added to the record 
since the March 1994 RO decision was not previously of 
record, is relevant, and is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
claim for service connection for a bilateral foot disability.  
Accordingly, new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral foot disability and the March 1994 rating decision 
denying service connection is not final.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.156.
As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise a claimant of the status 
of those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 
(2000).  In view of the Statement of the Case, which provided 
notice to the veteran as to what was needed to support his 
claim, the absence of any indication that there is any 
additional relevant evidence that has not been obtained, and 
the favorable decision that follows, the Board finds that 
there is no further duty to assist the veteran with the 
development of his claim.

A preinduction examination in January 1968 showed that the 
veteran had a bilateral foot disability and a profile of L-2 
was assigned at that time.  Thus, it is apparent that the 
disability at issue preexisted service and it is not 
contended otherwise.  Since the disability at issue 
preexisted service, service connection may be granted only if 
the condition was aggravated by service.  For a finding of 
aggravation, there must be an increase in severity of the 
underlying condition during service.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991). 

The service medical records show that, subsequent to the 
assignment of an L-2 profile, a permanent L-3 profile was 
recommended and it was indicated in the Physical Profile 
Record that the veteran was medically qualified for duty with 
permanent assignment limitation.  It was reported several 
days before the veteran's discharge from service that he had 
severe calluses of both feet, pressure
due to short Achilles tendon, and a varus deformity.  Lay 
statements from service comrades indicate that the veteran's 
bilateral foot disability increased in severity during 
service.  The post-service medical records, including a VA 
podiatry clinic record dated in September 1997, show that the 
veteran continued to have recurrent problems with his feet, 
necessitating treatment.  Given the foregoing, it is the 
Board's judgment that the veteran's preexisting bilateral 
foot disability was aggravated during service.  Accordingly, 
service connection for a bilateral foot disability is 
warranted.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a bilateral foot 
disability.

Service connection for a bilateral foot disability is 
granted.


                                                           

		
	Richard F. Williams
	Member, Board of Veterans' Appeals



 

